DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6--20 are is/are rejected under 35 U.S.C. 102 a2 as being anticipated Scullin (US 4633876).

In regard to claim 1,  Scullin discloses a multi-layer nursing bra 10 comprising: a front portion comprising: an inner layer  14  in figures 1,2 and  6,  having a right edge extending between an upper right portion and a lower central portion  at B in figure 2 of the inner layer 14 , and a left edge extending between an upper left portion and the lower central portion of the inner layer, wherein the right edge and the left edge converge as they extend toward the lower central portion of the inner layer; and an outer layer adjacent to the inner layer, the outer layer having an upper edge and a lower edge, wherein the upper edge of the outer layer is moveable relative to the inner layer along at least a midpoint of the right edge and along at least a midpoint of the left edge as seen in figure 6.

In regard to claim 6 Scullin discloses a multi-layer nursing bra 10 as in claim 1 and further wherein the outer layer 12  of the multi-layer nursing bra comprises a right-side outer layer and a left-side outer layer, wherein a portion of the right-side outer layer overlaps a portion of the left-side outer layer at a central region of the front portion  at center seam B in figures 1 and 2.

In regard to claim 7 Scullin discloses a multi-layer nursing bra 10  of claim 6, wherein the right-side outer layer  12 comprises a right-side upper edge, wherein the left-side outer layer  12 comprises a left-side upper edge, and wherein the right-side upper edge and the left-side upper edge above 40  form the upper edge of the outer layer of the multi-layer nursing bra as see in figure 6.
In regard to claim 8 Scullin discloses a multi-layer nursing bra  10 in figure 1 of claim 7, wherein the right-side upper edge is movable relative to the inner layer of the multi-layer nursing bra at least at the midpoint of the right edge of the inner layer, and wherein the left-side upper edge is moveable relative to the inner layer of the multi-layer nursing bra at least at the midpoint of the left edge of the inner layer as seen in figure 6.

In regard to claim 9 Scullin discloses  multi-layer nursing bra  10 in figure 1 of claim 7, wherein the right-side upper edge and the left-side upper edge at 14  are free of stitching on an outer surface of the multi-layer nursing bra.

In regard to claim 10 Scullin discloses the  multi-layer nursing bra 10  of claim 1, further comprising a back portion  36 extending from the front portion 12 in figures 1 and 2.

In regard to claim 11 Scullin discloses multi-layer nursing bra  10  in figures 1 and 2,  of claim 10, further comprising a pair of shoulder straps 20 in figure 2  extending between the front portion and the back portion.

In regard to claim 12  Scullin discloses a multi-layer nursing bra  10 of claim 1, further comprising a right wing band  36 extending from a right side of the front portion, and a left wing band  36 extending from a left side of the front portion as seen in figure 1.

In regard to claim 13 Scullin discloses a  multi-layer nursing bra 10  having a front portion 14,12 comprising:

an outer layer 12 extending between an upper edge not numbered in  figures 1,2,6 and a lower  26 edge;

a Y-shaped inner layer 14 in figures 1 and 6 having an upper right portion, an upper left portion, and a lower central portion at 22, wherein the Y-shaped inner layer is positioned under the outer layer; and

an underband  26 in figure 2 extending from the lower edge of the outer layer, wherein the lower central portion of the Y-shaped inner layer  at 22 is coupled to a central region

of the underband just below 22 in figure 2.

I regard  to claim 14  Scullin discloses a  multi-layer nursing bra 10 of claim 13, further comprising:

a back portion 36  extending from the front portion 12 ;

a first shoulder strap 20  extending between the front portion and the back portion; and

a second shoulder strap 20  extending between the front portion 12 and the back portion 36 in figures 1,2,6.

In regard to claim 15 Scullin discloses  a  multi-layer nursing bra 10  in figure 1 of claim 13, wherein the outer layer  12of the multi-layer nursing bra comprises a right-side outer layer 12 and a left-side outer layer 12 in figures 1,2,6 , wherein a portion of the right-side outer layer overlaps 12 a portion of the left-side outer layer 12 at a central region 22 of the front portion 21 in figures 1a and  2.

In regard to claim 16 Scullin discloses the  multi-layer nursing bra 10  in figure 1 of claim 15, wherein the right-side outer layer 12  comprises a right-side upper edge at 34 , wherein the left-side outer layer  12 comprises a left-side upper edge 34 , and wherein the right-side upper edge 34 and the left-side upper edge  34 form the upper edge of the outer layer as seen in figure 1 of the multi-layer nursing bra 10.

In regard to claim 17 Scullin discloses the  multi-layer nursing bra 10  of claim 13, wherein the inner layer  14 is comprised of a first elastically resilient textile material and the outer layer is comprised of a second elastically resilient textile material, and wherein a modulus of elasticity of the first elastically resilient textile material is substantially equal to a modulus of elasticity of the second elastically resilient textile material are formed of a stretchable spandex and cotton material. (See Scullin col.  5,lines  5-24)



In regard to claim 19 Scullin discloses the multi-layer nursing bra of claim 13, wherein the inner layer 14  is comprised of a single layer of material as seen in figure 1.

In regard to claim 20 Scullin discloses a method of manufacturing a multi-layer nursing bra 10 comprising: forming a front portion of the multi-layer nursing bra by positioning an outer layer 12 over an inner layer 14, the outer layer 12 extending between an upper edge and a lower edge at 34 to 116 along the cup bottom , the inner layer 14  having a right edge extending between an upper right portion and a lower central portion at 22  of the inner layer, and a left edge  at 34 extending between an upper left portion and the lower central portion  at 22of the inner layer, wherein the right edge and the left edge converge as they extend toward the lower central portion at  22 of the inner layer; securing an underband 26 to the lower edge at 22  of the outer layer 12 ; and securing the lower central portion at 22  of the inner layer 14 to a central region of the underband 26 . See Scullin Col.8, lines 30-45
Claims 2-5 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the cited references, alone or in combination disclose the brassiere structure within an outer garment as claimed in claims 2-5. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORIA M HALE/               Primary Examiner, Art Unit 3732